DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 (and by dependency claims 2-4 and 6-9) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 requires that “the first silicon corner spacer is directly over the first protruding semiconductor fin.”  The phrase “directly” requires immediate physical contact/without anything intervening (see e.g. https://www.merriam-webster.com/dictionary/directly or https://www.thefreedictionary.com/directly).  If the silicon corner spacers were to .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and by dependency claims 2-4 and 6-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires that “the first silicon corner spacer is directly over the first protruding semiconductor fin.”  The phrase “directly” requires immediate physical contact/without anything intervening (see e.g. https://www.merriam-webster.com/dictionary/directly or https://www.thefreedictionary.com/directly).  This stands in contrast with what is disclosed in the specification/drawings (e.g. fig. 15B) which only show the corner spacers (54/54C) separated from and not directly over the semiconductor fin (20, fig. 15B) since the gate dielectric 50 is an intervening layer.  It is unclear to one of ordinary skill what the applicant is referring to when the phrase “directly over” is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2013/0249019) (images of figures best seen in corresponding patent, US 8,872,284) in view of Colombo (US 7,015,534) and further in view of Liang (US 2006/0286758).
[claim 17] Kelly discloses a device (fig. 11a,11b) comprising: an isolation region (10, fig. 11a,b); a first protruding semiconductor fin (4 left, fig. 11a,b) higher than a top surface of the isolation region; a second protruding semiconductor fin (4 right, fig. 11a,b) higher than the top surface of the isolation region, wherein the isolation region is between the first protruding semiconductor fin and the second protruding semiconductor fin (fig. 11a,b); a gate stack extending onto a top surface and sidewalls of the first protruding semiconductor fin and the second protruding semiconductor fin, wherein the gate stack comprises: a gate dielectric (42, fig. 11a,b, note that element 42 comprises a gate dielectric layer and a metal layer thereon, [0023][0024]); a first corner spacer (portion of left layer 50 adjacent to the left fin 4, fig. 11b, which is formed of material 46 in fig. 8b which may be made of a doped material, e.g. a p-doped material [0025]) and a second corner spacer (portion of center layer 50 adjacent 
Colombo discloses a semiconductor device wherein the p-doped material of the gate (68, fig. 2C and 118, fig. 3) is made of polysilicon (lines 54-56, col. 1 & lines 64-67, col. 4 & lines 1-7, col. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made Kelly's p-doped material corner spacer out of polysilicon as polysilicon is a cheap and widely used gate material which has excellent temperature properties for high temperature processing and to provide a suitable material for the metal layer as a material.
Liang discloses a semiconductor device wherein the corner gate stressor spacers (132,232, fig. 5 [0035]) are separate layers (fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to made Kelly’s corner gate stressor spacer layers separate layers in order to allow for separate strain level to be imparted on the separate channel fins which is needed when the channels use different conductivities such as in a CMOS device ([0035] and [0031] of Liang).

With this modification Kelly discloses:
[claim 18] The device of claim 17 further comprising a fifth silicon corner spacer (if the second corner spacer is leftmost portion of left layer 50 adjacent element 32 as noted above in claim 17, the fifth corner spacer would be the portion of center layer 50 adjacent to the left fin 4, fig. 11b) comprising a portion, and the portion is between the first silicon corner spacer and the third silicon corner spacer, and between the second silicon corner spacer and the fourth silicon corner spacer (fig. 11b).
[claim 19] The device of claim 18, wherein the fifth silicon corner spacer is spaced apart from each of the first, the second, the third, and the fourth silicon corner spacers (upon modification).
[claim 21] The device of claim 17, wherein each of the first silicon corner spacer and the second silicon corner spacer covers a part (e.g. spacers cover sidewalls of the fins) of the first protruding semiconductor fin (fig. 11b).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2013/0249019) (images of figures best seen in corresponding patent, US .
Kelly/Colombo/Liang disclose the device of claim 18 but does not expressly disclose that the fifth silicon corner spacer has a ring shape.
Nevertheless it would have been obvious to one of ordinary skill in the art before the time of filing to have made Kelly’s fifth corner spacer with a ring shape since it has been held that the shape a claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 10]” wherein the source region is closer to the first silicon corner spacer than the drain region, and the drain region is closer to the second silicon corner spacer than the source region” in combination with the remaining limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 1-6-2022 have been fully considered but they are not persuasive.
Applicant argues that the examiner’s interpretation of the term “directly over” is incorrect because the examiner interprets only the word “directly” and not the combination of “directly” and “over.”  It is unclear and applicant does not explain how the term “over” would modify the term directly as not requiring immediate and direct contact as noted above in the 112 rejection.  The term “over” simply defines the side on which spacer is relative to fin not whether they are other elements between the spacer and fin.  Thus “directly over” requires the spacer to be over fin and directly contacting it.
Applicant argues that the examiner’s interpretation of the term “overlapping” as the spacer overlapping the side of the fins is against the commonly accepted well know meaning of the term.  At the outset applicant does not explain what the commonly accept meaning of “overlapping” or how that meaning is contrary to the examiner’s interpretation.  To the contrary term overlaps means that one element covers a part of another element (see e.g. https://www.dictionary.com/browse/overlapping).  For example curtains overlap/cover the sides of windows and ends of table cloth that cover/overlap the sides of table (see https://www.dictionary.com/browse/overlapping for this specific example).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR MOVVA/Primary Examiner, Art Unit 2898